Name: Commission Regulation (EEC) No 3762/90 of 20 December 1990 adding a temporary provision to the detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/54 Official Journal of the European Communities 22. 12. 90 COMMISSION REGULATION (EEC) No 3762/90 of 20 December 1990 adding a temporary provision to the detailed rules for the application of the special measures for peas, field beans and sweet lupins Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins (!), as last amended by Regu ­ lation (EEC) No 1104/88 (2) ; Whereas Article 13 (2) of Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regu ­ lation (EEC) No 2249/90 (*), states that advance fixing certificates for the aid shall be valid for six months from the month following that in which the application was lodged ; whereas in view of the uncertainty prevalent at the present time the validity of licences applied for from January 1991 onwards should be restricted to 30 June 1991 ; HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year advance fixing certificates for the aid, requested in January or February 1991 , shall, Article 13 (2) of Regulation (EEC) No 3540/85 notwith ­ standing, be valid until 30 June 1991 only. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988, p. 16 . O OJ No L 342, 19 . 12. 1985, p. 1 . M OJ No L 203, 1 . 8 . 1990, p. 56.